DIXON, C. J., and BLANCHE, J.,
concur in the denial.
*1162Defendant has not possessed the property in dispute for 30 years. In order to acquire it by prescription, he therefore must tack his possession to the possession of his predecessors in title. Tacking is governed by articles which deal with 10 year acquisitive prescription. C.C. 3493-96. These articles apply alike to 30 year acquisitive prescription. C.C. 3505; Stutson v. McGee, 241 La. 646, 130 So.2d 403 (1961). According to C.C. 3483-85, the title under which one must possess in order to acquire property by 10 year prescription is a title that transfers the ownership of the land. Defendant’s title does not convey the ownership of the disputed property, and for this reason defendant cannot tack the possession of his ancestors in title. Cf. Pierce v. Hunter, 202 La. 900, 13 So.2d 259 (1943); Hunter v. Forrest, 195 La. 973, 197 So. 649 (1940); Harang v. Gheens Realty Co., 155 La. 68, 98 So. 760 (1924); Bendernagle v. Foret, 145 La. 115, 81 So. 869 (1919).
LEMMON, J., concurs for reasons assigned.